DETAILED ACTION
Remarks
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 	This Office Action is responsive to the amendment field on 10/21/2022.  Claims 1-6 and 10-15, of which claims 1 and 10 are independent, were pending in this application and have been considered below.

 	Applicant canceling claims 7-9 and 16-18 is acknowledged. 

	Rejection of claims 7-9 and 16-18  under 35 USC § 103 is rendered moot in view of their cancellation by the applicant’s amendment, , except as specifically set forth below

Response to Arguments
 	Applicant’s arguments regarding the rejection of claims under 35 USC 103 filed on 10/21/2022 have been fully considered but they are not persuasive. The Examiner thoroughly reviewed Applicant’s arguments but firmly believes that the cited reference reasonably and properly meets the claimed limitation as rejected. 

 	At the outset, Applicant(s) are reminded that MPEP 2141.02 VI. states: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).

	 Applicant’s Argument: “Amended claim 1 recites in part: "..., wherein the plurality of signals transmitted by the transmitting side further comprises a plurality of training blocks and each one of the plurality of training block comprises a plurality of consecutive Orthogonal Frequency Division Multiplexing (OFDM) symbols, the plurality of training blocks are transmitted by the transmitting side using different transmitting beamforming vectors, and the plurality of consecutive OFDM symbols of one of the plurality of training blocks are received by the receiving side using different receiving beamforming vectors;..." ... it is respectfully submitted that Kishigami fails to disclose at least above features recited in amended claim 1 ... Wei discloses … line-fitting algorithm … Wei does not disclose the training transmission scheme for AoA estimation. Thus, it is respectfully submitted that Wei fails to disclose at least above features recited in amended claim... Wei fails to disclose at least above features recited in amended claim 1 ... Thus, Wu, and Wei fail to cure the deficiencies of Kishigami.  Therefore, the combination of Kishigami, Wu, and Wei fails to disclose all of the limitations of amended claim 1." (Remarks, line 7 of page 9 to line 11 of claim 10 – truncated, emphasis added)

Examiner Response: Examiner respectfully disagrees. At the outset, it is noted that applicant does not disclose that the amended language to claims 1 and 10 are the rejected claims 7-9 and 16-18, correspondingly, which non being argued and all are now cancelled. Furthermore, it is noted that the Applicant arguing against references individually. In response to applicant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The office action mailed on 08/04/2022 in page 12 expressly states, as follow:

Wu et al. also disclose wherein the plurality of signals transmitted by the transmitting side further comprises a plurality of training blocks and each one of the plurality of training block comprises a plurality of consecutive Orthogonal Frequency Division Multiplexing (OFDM) symbols, wherein the plurality of training blocks are transmitted by the transmitting side using different transmitting beamforming vectors, wherein the plurality of consecutive OFDM symbols of one of the plurality of training blocks are received by the receiving side using different receiving beamforming vectors (Fig. 3; ¶¶[0032]-[0035]: OFDM training symbol sets 1 and 2 are sent with different transmit beamforming vector tuples f1/f2/f3, and the receive beamforming vectors w1, w2 and w3 are different in training set 1).

As one can see, the OFDM training symbols use the different transmitting beamforming vector  and different receiving beamforming vector, as disclosed by Wu et al. However, Applicant argues the algorithm or scheme used by Wei et al. These limitations are not claimed. In response to applicant’s argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., Wei discloses … line-fitting algorithm … Wei does not disclose the training transmission scheme) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 


	 Applicant’s Argument: “Claim 10 is an apparatus claim which recites features similar to those set forth in claim 1 and is patentable for the reasons similar to those applied to claim 1" (Remarks, lines 18-19 of page 10)

Examiner Response: In respond to rejection of independent claim 10, the Applicant does not provide any additional arguments addressing the claim limitations and merely asserts similarity with the claim 1. Therefore, claim 10 stands rejected for the same reason as discussed above.
	 Applicant’s Argument: “"Claims 2-6 depend directly from claim 1. Therefore, Applicant respectfully requests the rejection of claims 2-6 be reconsidered and withdrawn ... Claims 11-15 depend directly from claim 10. Therefore, Applicant respectfully requests the rejection of claims 11-15 be reconsidered and withdrawn."" (Remarks, lines 15-24 of page 10 - truncated)

Examiner Response: Applicant confines his arguments to the patentability of independent claims and does not provide additional arguments addressing the limitation of dependent claims, which are the limitations not already addressed in the independent claim. Accordingly, dependent claims 2-6 and 11-15 are grouped together and rejected with independent claims 1 and 10, correspondingly. Applicant has waved separate argument of the patentability of the grouped claims in his reply filed on 10/21/2022. Consequently, such common knowledge or well-known in the art statement is taken to be admitted prior art because applicant failed to traverse the examiner’s assertion of official notice.  MPEP § 2144.03(C) 

Claim Objections
	Claims 1-6 and 10-15 are objected to because of the following informalities: 
replace the phrase “the received signals” (line 12 of claim 1; line 17 of claim 10) with the phrase --the received plurality of consecutive OFDM symbols--, because its antecedent base is found (line 9 of claim 1; line 14 of claim 10). 
Claims 2-6 and 11-15 are objected due to their dependency to the objected claims 1 and 10, correspondingly. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art. 
Ascertaining the differences between the prior art and the claims at issue. 
Resolving the level of ordinary skill in the pertinent art. 
Considering objective evidence present in the application indicating obviousness or nonobviousness.

The foregoing obviousness inquiry requires an expansive and flexible approach, not a rigid approach demanding express teachings, suggestions and motivations to combine prior art teachings. KSR International Co. v. Teleflex, Inc., 82 USPQ2d 1385, 1395, 97 (US 2007). The rationale supporting a conclusion of obviousness should be made explicit for review, but the rationale does not require precise teachings directed to the specific subject matter of the claim. Id. at 1396. A rejection can rely on inferences and creative steps that a person of ordinary skill in the art would employ. Id. Obviousness rejections are not limited to showing the obviousness of solutions to the problems Applicant was trying to solve. Id. at 1397. Rather, one can show obviousness of a claim by establishing the obviousness of any solution to any known problem in the field of endeavor and addressed by a patent application's subject matter. Id. Moreover, one of ordinary skill in the art is not an automaton, but is possessed of ordinary creativity. Id. One of ordinary skill could find alternative uses for prior art elements beyond the elements' primary purposes and fit prior art teachings together like a puzzle. Id. A combination of prior art teachings does not require absolute predictability. Eli Lilly and Co. v. Zenith Goldline Pharmaceuticals Inc., 81 USPQ2d 1324, 1329 (Fed. Cir. 2006). All that is required is a reasonable expectation of success. Id. 

	Claims 1, 3-6, 10 and 12-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. US 2005/250564 A1 to Kishigami et al.  (See IDS) in view of U.S. Patent Application Publication No. US 2019/212409 A1 to Wu et al. (See IDS) 

Regarding claim 1, Kishigami et al. disclose a method for estimating angle of arrival of signals in a wireless communication system (¶[0001]: an adaptive antenna radio communication device provided with a direction estimating unit of arrival paths and an array antenna having a directivity controlling unit based thereon for a digital radio communication system) include a transmitting side and a receiving side (¶[0004]: orthogonal frequency division multiplexing (OFDM) transmission) {an OFDM transmission system has both transmitting and receiving side}, the method comprising: 
receiving, by the receiving side, a plurality of signals transmitted by the transmitting side (by antenna array 1 in Fig. 1; ¶[0047]: FIG. 1 comprises an array antenna 1 made up of multiple Na antenna elements 1-1 to 1-Na); 
extracting, by the receiving side, a plurality of pilot symbols from the received signals (¶[0064] and Eq. (9): the pilot signal is specified as r(s). However, s is 1 to Np where Np is the number of symbols of the pilot signal. pilot symbols 1 to Np are extracted from the received signal fn-k to be convolved with the expected pilot r(s)); 
estimating, by the receiving side, time-domain channel responses (Eq. 9 and ¶[0065]: pilot signal correlation value hnk (tj)) hnk (tj) is convolution of fn-k with the known pilot sequence r(s)); 
recovering, by the receiving side, spatial channel responses (¶[0066]: ---- the correlation vector Vn (tj) shown in formula 10.) based on the estimated time- domain channel responses (Eq. 10: [hn,1 (tj) hn,2 (tj) … hn,Na (tj)]T );
obtaining, by the receiving side, a plurality of channel taps based on the recovered spatial channel responses (Na spatial taps hn,1 (tj) hn,2 (tj) … hn,Na (tj)  in Eq. 10, Na being the number of received antennas; ¶[0047]: array antenna 1 made up of multiple Na antenna elements;  ¶[0063]); 
calculating, by the receiving side, a correlation matrix, for each one of the plurality of channel taps, based on the recovered spatial channel responses (¶[0066], Eq.11: correlation matrix R is based on spatial response Vn (tj) accounting for each one of taps hn,1 (tj) hn,2 (tj) … hn,Na (tj)); 

determining, by the receiving side, a number of responses caused by different paths (¶[0064]: delay profile comprising correlation peaks multiple delays t, a delay tj being associated with a j-th path of a total number Ln of paths) for each one of the plurality of channel taps (¶([0066], eq. 10: each tap hn,1 (tj) hn,2 (tj) … hn,Na (tj) is determined on a per-path basis) ; and 
estimating, by the receiving side, angle of arrival (¶[0067]: direction estimation using the correlation matrix R; Eq. 4: θ; ¶[0055]: The spatial profile calculating unit 23 calculates a spatial profile by varying a parameter 8 of a direction-of arrival estimation evaluation function F(θ) shown in the formula 4) , for each one of the plurality of channel taps, based on the determined number of responses and the (¶[0064]: spatial profile F(8) in eq. (4) involving the matrix R which, according to Eq. 11, is based on each tap hn,1 (tj) hn,2 (tj) … hn,Na (tj) and on the number Ln of path). Kishigami et al. disclose as stated above, except for expressly teaching estimating the time-domain channel responses based on the extracted pilot symbols using a compressive sensing algorithm and using a singular value representation of the correlation matrix by performing singular value decomposition on the correlation matrix. 
Estimating the time-domain channel responses based on the extracted pilot symbols using a compressive sensing algorithm results in improving the channel estimation with less pilot overhead. One of the ordinary skills understands that many multipath wireless channels, such as the one described by Kishigami et al. (¶[0003] and ¶[0063]), are only comprise a few dominant channel taps of significant amplitude. However, compressive sensing is widely used for the purpose of estimating sparse channels. For instance, Wu et al. disclose estimating the time-domain channel responses based on the extracted pilot symbols using a compressive sensing algorithm. (¶[0029] and ¶¶[0040]-[0043]: the non-zero elements of the discrete channel impulse response (CIR) hc,q based on the extracted pilot symbols rqS). Using a singular value representation of the correlation matrix by performing singular value decomposition on the correlation matrix results in obtaining an optimal lower-rank approximation of the original matrix. It is desirable to obtain an optimal lower-rank approximation of the correlation matrix. One of the ordinary skills understands, when required, straightforwardly apply the widely known technique of singular value decomposition (SVD) to decompose a matrix into a series of three component matrices to obtain said lower-rank approximation. Kishigami et al. also disclose using MUSIC and ESPRIT algorithm (¶¶[0024]-[0026]). Wu et al. disclose using a singular value representation of the correlation matrix by performing singular value decomposition on the correlation matrix (MUSIC or ESPRIT algorithm  involves metrics operations such as singular value decomposition (SVD)). 
Wu et al. also disclose wherein the plurality of signals transmitted by the transmitting side further comprises a plurality of training blocks and each one of the plurality of training block comprises a plurality of consecutive Orthogonal Frequency Division Multiplexing (OFDM) symbols, the plurality of training blocks are transmitted by the transmitting side using different transmitting beamforming vectors, and the plurality of consecutive OFDM symbols of one of the plurality of training blocks are received by the receiving side using different receiving beamforming vectors (Fig. 3; ¶¶[0032]-[0035]: OFDM training symbol sets 1 and 2 are sent with different transmit beamforming vector tuples f1/f2/f3, and the receive beamforming vectors w1, w2 and w3 are different in training set 1). It is desirable to improve the channel estimation using less pilot information. Therefore, it would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention, to use teaching of Wu et al. with the system of Kishigami et al. to reduce pilot overhead for channel estimation.

Regarding claim 10, which corresponds in terms of apparatus  features to that of method claim 1, Kishigami et al. in view of Wu et al. disclose as stated in rejection of claim 1, above. Wu et al. further disclose a processor and a storage unit for storing at least one computer program, wherein the at least one computer program comprises instructions which are executed by the processor, and performs the method (¶[0019]: The software implementation may comprise computer executable instructions stored on computer readable medium such as memory or other type of storage devices; ¶[0020]). Wu et al. also disclose wherein the plurality of signals transmitted by the transmitting side further comprises a plurality of training blocks and each one of the plurality of training block comprises a plurality of consecutive Orthogonal Frequency Division Multiplexing (OFDM) symbols, the plurality of training blocks are transmitted by the transmitting side using different transmitting beamforming vectors, and the plurality of consecutive OFDM symbols of one of the plurality of training blocks are received by the receiving side using different receiving beamforming vectors (Fig. 3; ¶¶[0032]-[0035]: OFDM training symbol sets 1 and 2 are sent with different transmit beamforming vector tuples f1/f2/f3, and the receive beamforming vectors w1, w2 and w3 are different in training set 1). It is desirable to improve the channel estimation using less pilot information. Therefore, it would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention, to use teaching of Wu et al. with the system of Kishigami et al. to reduce pilot overhead for channel estimation.

Regarding claims 3-4 and 12-13, Kishigami et al. in view of Wu et al. disclose as stated above. Kishigami et al. also disclose estimating angle of arrival using a subspace-based algorithm when the determined number of channel responses is larger than one, 
wherein the subspace-based algorithm further comprises a Multiple Signal Classification (MUSIC) algorithm and a Estimation of Signal Parameters via Rotational Invariance Techniques (ESPRIT) algorithm (¶¶[0024]-[0026]; ¶[0067]: direction estimation using the correlation matrix R; Eq. 4: θ; ¶[0055]: The spatial profile calculating unit 23 calculates a spatial profile by varying a parameter 8 of a direction-of arrival estimation evaluation function F(θ) shown in the formula 4).

Regarding claims 5 and 14, Kishigami et al. in view of Wu et al. disclose as stated above. Kishigami et al. also disclose wherein the transmitting side and the receiving side are each comprised of multiple antennas in a multiple-input and multiple-output (MIMO) wireless communication system (¶[0035]; Fig. 1 and ¶[0047]: antennas 1-1 and 1-2; Fig. 5 and ¶[0074]: antennas 44-1 and 44-2).

Regarding claims 6 and 15, Kishigami et al. in view of Wu et al. disclose as stated above. Kishigami et al. also disclose wherein the multiple antennas of the receiving side further comprise a hybrid antenna array (¶[0047]: FIG. 1 comprises an array antenna 1 made up of multiple Na antenna elements 1-1 to 1-Na; antenna array 1 in Fig. 1).
Regarding claim 7-9 and 16-18, Kishigami et al. in view of Wu et al. disclose as stated above.  Wu et al. also disclose wherein the plurality of signals transmitted by the transmitting side further comprises a plurality of training blocks and each one of the plurality of training block comprises a plurality of consecutive Orthogonal Frequency Division Multiplexing (OFDM) symbols, wherein the plurality of training blocks are transmitted by the transmitting side using different transmitting beamforming vectors, wherein the plurality of consecutive OFDM symbols of one of the plurality of training blocks are received by the receiving side using different receiving beamforming vectors (Fig. 3; ¶¶[0032]-[0035]: OFDM training symbol sets 1 and 2 are sent with different transmit beamforming vector tuples f1/f2/f3, and the receive beamforming vectors w1, w2 and w3 are different in training set 1).

	Claims 2 and 11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kishigami et al. in view of Wu et al. and further in view of Z. Wei and G. Jun, "SLFM: A new DOA estimator for wideband signals," 2009 9th International Conference on Electronic Measurement & Instruments, 2009, pp. 4-107-4-111, doi: 10.1109/ICEMI.2009.5274122. (“Wei et al.” hereinafter) (See IDS)

Regarding claim 2 and 11, Kishigami et al. in view of Wu et al. disclose as stated above, except for expressly teaching estimating angle of arrival using a line-fitting algorithm when the determined number is equal to one. However, using line-fitting algorithm is a known techniques for estimating the direction of arrival (DOA) for wideband sources. For instance, Wei et al. disclose estimating angle of arrival using a line-fitting algorithm when the determined number is equal to one (Abstract: source line fitting method (SLFM); Introduction: SLFM takes one sensor as the reference to construct source lines, and then estimates DOAs by an existing line-fitting algorithm)

It is desirable to have the inter-element spacing of the array much larger than wavelength in order to combat multipath fading. Therefore, it would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention, to use the well-known line-fitting algorithm taught by Wei et al. with the system of Kishigami et al. in view of Wu et al.  in order to combat fading, because such a combination would have represented the combination of known techniques to provide predictable and expected results

Conclusion
  	 Examiner's note: As applied to the claims above, the specific columns, line numbers, and figures in the references has been cited for the Applicant’s convenience. Although the specified citations are representative of the teachings of the art and are applied to the particular limitations within the individual claims, other passages and figures may apply as well. The Applicant is respectfully requested to fully consider the references, in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage taught by the prior art or disclosed by the Examiner, in preparing responses. Applicant(s) are reminded that MPEP 2123 I. states: “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).

	THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however,  will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nader Bolourchi whose telephone number is (571) 272-8064.  The examiner can normally be reached on M-F 8:30 to 4:30.

 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Chieh Fan, SPE can be reached on (571) 272-3042. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

	Interviews are available via telephone and video conferencing using a USPTO web-based Video Conferencing and Collaboration Tool. To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

	Communications via Internet e-mail are at the discretion of the applicant. See MPEP § 502.03. Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122 and will not initiate communications with applicants via Internet e-mail. A paper copy of such correspondence will be placed in the appropriate patent application. Where a written authorization is given by the applicant, communications via Internet e-mail, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used. In such case, a printed copy of the Internet e-mail communications will be entered in the patent application file. A reply to an Office action may NOT be communicated by applicant to the USPTO via Internet e-mail. If such a reply is submitted by applicant via Internet e-mail, a paper copy will be placed in the appropriate patent application file with an indication that the reply is NOT ENTERED. The following is a sample authorization form which may be used by applicant:

The following is a sample authorization form, which may be used by applicant:

“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”

A written authorization may be withdrawn by filing a signed paper clearly identifying the original authorization. The following is a sample form, which may be used by applicant to withdraw the authorization: 

“The authorization given on______, to the USPTO to communicate with me via the Internet is hereby withdrawn. I understand that the withdrawal is effective when approved rather than when received.”

For authorization to Communications via Internet e-mail, Applicants are encouraged to use the Form PTO/SB/439 at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA, or CANADA) or 571-272-1000.

/Nader Bolourchi/
Primary Examiner, Art Unit 2631